14-908
    Lin v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A200 748 222
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    1st day of February, two thousand sixteen.

    PRESENT:
             DENNIS JACOBS,
             PETER W. HALL,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    FENG LIN,
                   Petitioner,

                   v.                                                14-908
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Thomas V. Massucci, New York, New
                                         York.

    FOR RESPONDENT:                      Joyce R. Branda, Acting Assistant
                                         Attorney General; Melissa
                                         Neiman-Kelting, Senior Litigation
                               Counsel; Anthony J. Messuri, Trial
                               Attorney, Office of Immigration
                               Litigation, United States
                               Department of Justice, Washington,
                               D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Feng Lin, a native and citizen of the People’s

Republic of China, seeks review of a March 6, 2014, decision

of the BIA affirming a May 24, 2012, decision of an Immigration

Judge (“IJ”) denying Lin’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).   In re Feng Lin, No. A200 748 222 (B.I.A. Mar. 6, 2014),

aff’g No. A200 748 222 (Immig. Ct. N.Y. City May 24, 2012).      We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the IJ’s decision and the BIA’s decision “for the sake of

completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).     The    applicable    standards   of   review   are   well

established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

                                  2
Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).              Lin does not

challenge the finding that his asylum application was untimely

or the agency’s denial of CAT relief; accordingly we review the

agency’s adverse credibility determination only as it relates

to Lin’s application for withholding of removal.

    For asylum applications governed by the REAL ID Act, such

as Lin’s, the agency may, considering the totality of the

circumstances,      base   a   credibility      finding   on    an   asylum

applicant’s    “demeanor,       candor     or     responsiveness,”        the

plausibility   of    his   account,      and    inconsistencies      in   his

statements, without regard to whether they go “to the heart of

the applicant’s claim.”        8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).            We “defer

to an IJ’s credibility determination unless, from the totality

of the circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”            Xiu Xia Lin,
534 F.3d at 167.

    Substantial evidence supports the IJ’s determination that

Lin’s claim that he was persecuted on account of his Christian

faith was not credible.        In so finding the IJ relied on Lin’s

internally inconsistent testimony, inconsistencies between his
                                   3
testimony and his documentary evidence, and Lin’s demeanor when

testifying.   Lin originally testified that he was baptized

around Easter, in April 2011, but when confronted with his

baptism certificate, he confirmed that he was baptized in

October of that year.    Further, his explanation for failing to

remember changed: he first stated that he could not remember

the date because he was experiencing a good deal of stress in

the United States; he later testified that he intentionally did

not remember his baptism date because he felt that baptism was

just a ritual.

    Lin’s testimony also conflicted with his evidence.        He

testified that he was hospitalized after he was released from

detention in China and that a doctor issued a certificate saying

that he had soft tissue contusions.    However, he omitted this

entirely from his asylum application, and his parents did not

mention either his hospitalization or their search for the

hospital certificate in the letter they wrote in support of

Lin’s application.      Further, Lin testified that his parents

paid a fine upon his release from detention, but the fine receipt

he submitted lists Lin himself as the payer.



                                4
    A     finding   concerning       a     party’s     demeanor   is

“paradigmatically the sort of evidence that a fact-finder is

best positioned to evaluate.”    Li Zu Guan v. INS, 453 F.3d 129,

140 (2d Cir. 2006).    Accordingly, we give an IJ’s demeanor

finding “particular deference.”          Ji Chen v. U.S. Dep’t of

Justice, 426 F.3d 104, 113 (2d Cir. 2005).           Here, the record

supports the specific example the IJ cited in making that

finding – Lin’s long pause followed by a failure to answer a

question regarding his baptism.

    The totality of the circumstances support the agency’s

adverse credibility determination.         Because Lin’s claim for

withholding of removal depends upon his credibility, the

finding that he is not credible is dispositive of his petition.

Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O=Hagan Wolfe, Clerk




                                 5